              Case 4:20-cv-00981-YGR Document 50 Filed 10/26/20 Page 1 of 20




 1   MATTHEW M. GRIGG, SBN 195951
       mmg@grigglegal.com
 2
     LAW OFFICES OF MATTHEW M. GRIGG
 3   1700 N. Broadway, Ste. 360
     Walnut Creek, CA 94596
 4   510-703-4576
 5   Co-Counsel for Plaintiff/Counter-Defendant Alan Strickland
 6

 7

 8
         UNITED STATES DISTRICT COURT, NORTHERN DISTRICT OF CALIFORNIA
 9

10
     ALAN STRICKLAND, et al.,           )           Case No.: 20-cv-000981-YGR
11                                      )
                  Plaintiffs,           )           PLAINTIFF/COUNTER-DEFENDANT
12   v.                                 )           ALAN STRICKLAND’S REPLY TO
                                        )           OPPOSITION TO MOTION TO DISMISS
13
     MASAI UJIRI, et al.                )
14                                      )           Date: November 17, 2020
                   Defendants,          )           Time: 2:00 p.m.
15   __________________________________ )           Via: Zoom
                                        )           Judge: Hon. Yvonne Gonzalez Rogers
16
     and Related Counteraction.         )
17                                      )

18

19

20

21

22

23

24

25

26

27

28



     Strickland, et al., v. Ujiri, et al..                                Case No. 20-cv-000981-YGR
     Deputy Strickland’s Reply Re Mot. To Dismiss
                 Case 4:20-cv-00981-YGR Document 50 Filed 10/26/20 Page 2 of 20




 1                                                             Table of Contents
 2

 3   I.   Introduction ............................................................................................................................... 1
 4
     II. Mr. Ujiri’s Attempt To Evade Qualified Immunity Is Factually And Legally
 5
         Untenable……………………………………………………………………………………… 1
 6
     A.        Legally Irrelevant Considerations, Conclusory Allegations, And Allegations Refuted
 7
               By Exhibits Cannot Generate A Plausible Claim………………………………………… 1
 8

 9   B.        Facts Not Alleged And Theoretical Factual Disputes Do Not Preclude Granting
               Qualified Immunity On A Motion To Dismiss……………………………………………. 7
10

11
     C.        Mr. Ujiri Has Not Met His Burden Of Showing That Every Single Reasonable
12             Deputy Would Have Known “Beyond Debate” That “Any” Use Of Force
               Ostensibly Was Unconstitutional………………………………………………………….. 9
13

14
     III. Mr. Ujiri’s Attempts To Salvage His State Law Counterclaims Rely On
15        Mischaracterizations Of Governing Law…...…………………………………………… 11
16
     A.        That Deputy Strickland Initiated This Lawsuit Does Not Exempt Mr. Ujiri From
17
               Compliance With The Claims Presentation Statues ……………………………………. 11
18

19   B.        The “Substantial Compliance” Doctrine Is Inapplicable………………………………… 13

20

21   C.        No Basis For “Estoppel” Exists………………………………………………………….. 13

22
     D.        Mr. Ujiri’s Arguments That The Counterclaims Are Not For “Money Or Damages,”
23
               And Related Arguments Are Legally Untenable ….…………………………………….. 14
24
     V. Conclusion…………………………………………………………………………………… 15
25

26

27
     Strickland, et al., v. Ujiri, et al..                                                                        Case No. 20-cv-000981-YGR
28   Deputy Strickland’s Reply Re Mot. To Dismiss                         i
                Case 4:20-cv-00981-YGR Document 50 Filed 10/26/20 Page 3 of 20




 1                                                         Table of Authorities
 2   Austin v. Regents of Univ. of Cal., 89 Cal.App.3d 354 (1979)…. ................................................... 15
 3   Barkley v. City of Blue Lake, 47 Cal.App.4th 309 (1996)…. ........................................................... 11
 4   Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007) ................................................................ 4, 15
 5   Chavez v. United States, 683 F.3d 1102 (9th Cir. 2012)………………………………………... 1, 2
 6   City of Stockton v. Sup. Ct., 42 Cal.4th 730 (2007) .................................................................... 11-13
 7   D.C. v. Wesby, 138 S.Ct. 577 (2018) ................................................................................................ 9
 8   DiCampli-Mintz v. County of Santa Clara, 55 Cal.4th 983 (2012) ................................................. 14
 9   Fazaga v. FBI, 916 F.3d 1202 (9th Cir. 2019) ................................................................................... 1
10   Feldman v. Boman, 518 F.3d 637 (9th Cir. 2008) ........................................................................... 15
11   Ferguson v. Cal. Dept. of Justice, Case No. 16-cv-06627-HSG, 2017 WL 2851195
12          (N.D. Cal. July 4, 2017) ........................................................................................................... 7
13   Fontana v. Haskin, 262 F.3d. 871 (9th Cir. 2001) ................................................................... 7, 9, 10
14   Graham v. Connor, 490 U.S. 386 (1989) ........................................................................ 1, 4, 6-7, 10
15   Johnson v. City of Los Angeles, 134 Cal.App.2d 600 (1955) ......................................................... 13
16   Krainock v. Sup. Ct., 216 Cal.App.3d 1473 (1990) .................................................................. 11, 13
17   Lowry v. City of San Diego, 859 F.3d 1248 (9th Cir 2017) ............................................................... 5
18   McDonald v. Haskins, 966 F.2d 292 (7th Cir. 1992) ......................................................................... 9
19   Motley v. Parks, 432 F.3d 1072 (9th Cir. 2005) .............................................................................. 10
20   Mullenix v. Luna, 577 U.S. __, 136 S. Ct. 305 (2015) .................................................................... 11
21   Munoz v. State, 33 Cal.App.4th 1767 (1995) ................................................................................... 14
22   Nat. Assn. of Mfrs. v. Dept of Defense, 138 S. Ct. 617 (2018) ....................................................... 14
23   Natl. Treasury Emps. Union v. Von Raab, 489 U.S. 656 (1989) ...................................................... 6
24   Ortega v. Pajaro Valley Unified School Dist., 64 Cal. App. 4th 1023 (1998) ................................ 14
25   People ex rel. Dept. of Parks and Rec. v. West–A–Rama, Inc., 35 Cal.App.3d 786 (1973) ...... 11-12
26   Petersen v. Vallejo, 259 Cal.App.2d 757 (1968) ............................................................................ 14
27
     Strickland, et al., v. Ujiri, et al..                                                                   Case No. 20-cv-000981-YGR
28   Deputy Strickland’s Reply Re Mot. To Dismiss                      ii
                 Case 4:20-cv-00981-YGR Document 50 Filed 10/26/20 Page 4 of 20




 1   Roth v. Garcia Marquez, 942 F.2d 617 (9th Cir. 1991).................................................................. 1, 7
 2   Santos v. Gates, 287 F.3d 846 (9th Cir. 2002) ................................................................................... 9
 3   Schneider v. Cal. Dept. of Corr., 151 F.3d 1194 (9th Cir. 1998) ...................................................... 8
 4   Scott v. Cty. of San Bernardino, 903 F.3d 943 (9th Cir. 2018) ....................................................... 10
 5   Scott v. Harris, 550 U.S. 372 (2007) ................................................................................................. 6
 6   Stromberg, Inc. v. Los Angeles Flood Control Dist., 270 Cal.App.2d 759 (1969) .................... 13-14
 7   TrafficSchoolOnline, Inc. v. Clarke, 112 Cal.App.4th 736 (2003) .................................................. 14
 8   U.S. v. Lanier, 520 U.S. 259 (1997) ............................................................................................... 10
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     Strickland, et al., v. Ujiri, et al..                                                                Case No. 20-cv-000981-YGR
28   Deputy Strickland’s Reply Re Mot. To Dismiss                    iii
               Case 4:20-cv-00981-YGR Document 50 Filed 10/26/20 Page 5 of 20




 1                                                  I. Introduction
 2            Mr. Ujiri attempts to avoid dismissal of his counterclaims with conclusory allegations,
 3   factual characterizations that clash irreconcilably with his exhibits, and misinterpretations of case
 4   law. Proper scrutiny of his arguments in light of a legally appropriate interpretation of fact and law
 5   confirms his counterclaims should be dismissed without leave to amend.
 6     II. Mr. Ujiri’s Attempt To Evade Qualified Immunity Is Factually And Legally Untenable
 7
     A.       Legally Irrelevant Considerations, Conclusory Allegations, And Allegations Refuted By
 8            Exhibits Cannot Generate A Plausible Claim

 9            Though qualified immunity’s dispositive effect based on the second prong of the analysis is
10   perhaps even clearer (as is illustrated in Section II(C) below) it also is evident from proper analysis
11   of whether Mr. Ujiri has plausibly alleged unconstitutional force in the first place. He has not.
12            Mr. Ujiri’s insistence that he has plausibly alleged unconstitutional force appears premised
13   largely on his insistence that the Court “must regard all of the allegations of the complaint as true.”
14   Id. at 7:10-12 (emphasis added). He thus reiterates his counterclaim’s conclusory and inaccurate
15   allegations at length in his “factual allegations” section and elsewhere. See Ujiri Opposition
16   (hereafter “Opp.”) at 2:7, et seq. But his reliance on this general legal rule is misplaced:
17        •   It disregards the legal reality that conclusory allegations and unreasonable inferences must
18            be “discount[ed].” See, e.g., Chavez v. United States, 683 F.3d 1102, 1110 (9th Cir. 2012);
19            Fazaga v. FBI, 916 F.3d 1202, 1211 (9th Cir. 2019) (“Conclusory allegations and
20            unreasonable inferences…are insufficient to defeat a motion to dismiss.”)
21        •   It also disregards that even ostensibly factual allegations are properly disregarded when –
22            as is often the case here – an exhibit to a counterclaim refutes them. See, e.g., Roth v.
23            Garcia Marquez, 942 F.2d 617, 625, n. 1 (9th Cir. 1991).
24   Mr. Ujiri also focuses on his subjective beliefs and perspectives rather than on what the facts show
25   Deputy Strickland reasonably perceived. Cf. Graham v. Connor, 490 U.S. 386, 397 (1989)
26   (“reasonableness” must be “judged from the perspective of a reasonable officer on the scene”).
27            Revisiting the facts chronologically in light of Mr. Ujiri’s arguments and proper application
28   of governing law reconfirms the implausibility of the notion of unconstitutional force. It also helps


     Strickland, et al., v. Ujiri, et al..                                        Case No. 20-cv-000981-YGR
     Deputy Strickland’s Reply Re Mot. To Dismiss        1
              Case 4:20-cv-00981-YGR Document 50 Filed 10/26/20 Page 6 of 20




 1   demonstrate why, as demonstrated in Section II(C) below, this is not one of the “rare” and
 2   “obvious” cases of egregious conduct in which a general rule establishes particular conduct’s
 3   ostensible unconstitutionality conduct “beyond debate.”
 4           To begin with, Mr. Ujiri cites his allegation that he “was authorized” to enter the secured
 5   court area. Opp. 2:25-26. But that allegation is conclusory and thus must be “discounted.” See
 6   Chavez, 683 F.3d at 1110. Regardless, and more importantly, such a conclusion does not plausibly
 7   indicate that Mr. Ujiri displayed any credential reflecting proper authorization at any time relevant.
 8   See Exh. 1(c);1 Counterclaims (ECF Doc. 43). He did not.
 9           Mr. Ujiri insists Deputy Strickland’s assertion that he was not displaying any credentials as
10   he approached the security checkpoint is “not true.” Opp., 11:11-12. However, as Mr. Ujiri’s
11   videos confirm, that he was not displaying any credentials as he approached is indisputable. See
12   Exh. 1(a) at 0:57-1:07; Exh. 1(c) at 0:05-0:07.
13           Mr. Ujiri argues the video “clearly shows the private security guard was not even looking
14   at Mr. Ujiri as he approached.” Opp., 11:18-19. But the video shows that is exactly what the
15   private security official (hereafter “AES official”) was doing. Exh. 1(c) at 0:07-0:08; Exh. 1(a) at
16   1:04-1:05. Deputy Strickland pointed his finger at the individual later identified as Mr. Ujiri to
17   alert the AES official to Mr. Ujiri’s approach, and the AES official whipped his heard around to
18   look directly at Mr. Ujiri. Id. Mr. Ujiri did not remove any credential from his jacket pocket until
19   after he passed the AES official. Exh. 1(c) at 0:09. The AES official stepped to his right, toward
20   Deputy Strickland, to try to slow Mr. Ujiri’s advance and inspect his credentials. Exh. 1(a) at 1:06-
21   1:07. The AES official asked to see Mr. Ujiri’s credential “real quick,” but Mr. Ujiri did not stop,
22   or give any indication that he was willing to show whatever (invalid) credential he may have been
23   pulling from his pocket to the AES official or Deputy Strickland – even after Deputy Strickland
24   pointed directly at the AES official and unequivocally instructed Mr. Ujiri to “Show him. Show

25   him!” Exh. 1(c) at 0:05-0:10; Exh. 1(a) at 1:00-1:10. Mr. Ujiri argues that Deputy Strickland only

26

27
     1
28    For ease of reference, Deputy Strickland again will refer to Mr. Ujiri’s three video exhibits as
     Exh. 1(a) (arena video), Exh. 1(b) (body cam video), and Exh. 1(c) (short body cam video).

     Strickland, et al., v. Ujiri, et al..                                      Case No. 20-cv-000981-YGR
     Deputy Strickland’s Reply Re Mot. To Dismiss      2
              Case 4:20-cv-00981-YGR Document 50 Filed 10/26/20 Page 7 of 20




 1   “muttered something like [that]” (Opp., 11:23) but the video confirms Mr. Ujiri’s notion of
 2   inaudibility is not plausible. Exh. 1(c) at 0:08-0:10.
 3           When Deputy Strickland gently grasped Mr. Ujiri’s elbow to try to redirect him back to the
 4   AES official, Mr. Ujiri’s disregard continued, by swatting or brushing Deputy Strickland’s hand
 5   away. Mr. Ujiri insists that “swatting” is an “egregious misrepresentation” (Opp., 12:2-3) – but it is
 6   one evident from the video and corroborated by his own eyewitness. See Exh. 1(a) at 1:06-1:07;
 7   Counterclaim Exh. 2) (ECF-Doc. 43, p. 41, ¶3) (“I witnessed Deputy Strickland put out his arm
 8   and touch Mr. Ujiri. I witnessed Mr. Ujiri then brush Deputy Strickland’s arm away.”)
 9   (Emphasis added). Regardless, Mr. Ujiri’s abrupt resistive movement and simultaneous continued
10   attempt to walk by or through Deputy Strickland (see Exh. 1(a) at 1:06-1:08) clashes irreconcilably
11   with Mr. Ujiri’s insistence now that he was calmly compliant. See id.
12           Mr. Ujiri argues that Deputy Strickland then pushed him and ordered him to back the fuck
13   up “simply because Mr. Ujiri pulled his arm away.” Opp., 8:17-18. But this too is implausible.
14   Video confirms Deputy Strickland was responding to Mr. Ujiri’s steadfast and repeated disregard
15   of multiple attempts by him and the AES official to check the propriety of permitting Mr. Ujiri to
16   access the secured court area. Though Mr. Ujiri now insists otherwise, his exhibits confirm that
17   other reasonable deputies in Deputy Strickland’s position likewise could have perceived a man:
18       1. who was approaching the restricted court area without displaying any credentials,
19       2. who ignored the AES official’s request to show credentials,
20       3. who disregarded Deputy Strickland pointing to direct his attention to the AES official,
21       4. who disregarded Deputy Strickland’s repeated order to show his credentials, and
22       5. who forcefully swatted or “brush[ed]” Deputy Strickland’s hand away and continued to try
23           to barge past when Deputy Strickland gently grabbed his elbow to try to redirect him back
24           to the AES official.

25   See Exh. 1(c) at 0:05-0:10; Exh. 1(a) at 1:01-1:07. Despite all this, Mr. Ujiri now insists it was

26   unreasonable for Deputy Strickland to perceive any need for any force whatsoever.

27           In this regard, Mr. Ujiri repeatedly feigns indignance about Deputy Strickland supposedly

28   equating him with a “mass murdering terrorist.” But Deputy Strickland did no such thing. The


     Strickland, et al., v. Ujiri, et al..                                      Case No. 20-cv-000981-YGR
     Deputy Strickland’s Reply Re Mot. To Dismiss     3
              Case 4:20-cv-00981-YGR Document 50 Filed 10/26/20 Page 8 of 20




 1   motion simply points out the obvious and undisputed reality that a wide range of public safety and
 2   other threats, are present at high-profile, international sporting events like the decisive game of the
 3   NBA finals, such that compelling public safety reasons existed for diligently enforcing security
 4   restrictions.2 The motion did not assert that Mr. Ujiri necessarily posed such threats, only that they
 5   existed. But that underscores a key point. Mr. Ujiri repeatedly prevented Deputy Strickland and the
 6   AES official from investigating to what extent he may have posed any threat to property rights or
 7   public safety. Exh. 1(c) at 0:05-0:20; Exh. 1(a) at 1:05-1:16.
 8           Mr. Ujiri offers the related argument that it was unreasonable to suspect that he might have
 9   posed any risk because he was a team president and had a credential allowing access to a locker
10   room. Opp., 14:10-11. But he thereby again tries to evade the legal requirement that we must view
11   the facts from Deputy Strickland’s perspective. And no facts suggest that Deputy Strickland knew
12   Mr. Ujiri or anything about him, because he did not, and Mr. Ujiri would not show him any
13   credential. Cf. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, at n. 8 (2007) (“It is [improper] to
14   assume that [a claimant] can prove facts that it has not alleged….”) Thus, Deputy Strickland was
15   faced with an unknown individual who repeatedly and actively resisted extensive efforts to
16   persuade him to stop and show credentials. As commonsense dictates, when an individual is thus
17   persistently noncompliant with something as simple as a quick credential check, this increases the
18   index of suspicion that a suspect might pose some sort of threat, even if the full nature and extent
19   of the threat cannot immediately be ascertained. Mr. Ujiri’s insistence that no use of any force
20   whatsoever was reasonable thus is factually and legally untenable. See also Graham, 490 U.S. 386,
21   396 (“Our Fourth Amendment jurisprudence has long recognized that the right to make an…
22   investigatory stop necessarily carries with it the right to use some degree of physical coercion…to
23   effect it.”) Mr. Ujiri argues he was not “acting aggressively” – but that is irrelevant since some
24

25

26
     2
27
       As would seem self-evident, this is why numerous security officials were present, along with city
     and county law enforcement personnel, and the FBI. This is why security officials were encircling
28   the court at the game’s end, and why Deputy Strickland and his canine partner had been tasked
     with searching the arena for bombs before the game.

     Strickland, et al., v. Ujiri, et al..                                       Case No. 20-cv-000981-YGR
     Deputy Strickland’s Reply Re Mot. To Dismiss    4
              Case 4:20-cv-00981-YGR Document 50 Filed 10/26/20 Page 9 of 20




 1   suspects self-evidently could try to act calmly, or perhaps wear a fancy suit, when trying to breach
 2   security to attempt to minimize suspicion.3
 3           To prevent the security breach, Deputy Strickland pushed Mr. Ujiri in the chest. Mr. Ujiri
 4   insists he “made absolutely no attempt to ‘temper or limit the amount of force used.’” Opp., 9:16.
 5   But his insistence again clashes irreconcilably with video. Deputy Strickland did not shoot Mr.
 6   Ujiri, tase him, employ OC spray, strike him with a baton, tackle him, strike him with a fist, or
 7   even make contact in a sensitive area such as the face, neck, or groin. Instead – even though peace
 8   officers “are not required to use the least intrusive degree of force possible” (Lowry v. City of San
 9   Diego, 859 F.3d 1248, 1259 (9th Cir 2017)) – that is exactly what Deputy Strickland did. He used a
10   simple open-handed shove to Mr. Ujiri’s chest. Mr. Ujiri repeatedly claims that he “flew backward
11   several feet” (Opp., 15:27-28) but the video confirms he only took a couple steps backward,
12   without “flying.” Exh. 1(a) at 1:08-1:09. Particularly in light of Mr. Ujiri’s massive size (an athletic
13   6’4”, 210 lbs.) it is self-evident that the push was calculated to cause no injury and thus caused
14   none. Opp, 9:9-11 (admitting that “Mr. Ujiri [was not] injured during the encounter”).
15           Mr. Ujiri argues that, after the push, he calmly attempted to comply with Deputy Strickland
16   and the AES official’s instructions by showing them credentials. But the video confirms otherwise.
17   At that moment, an unknown individual to Deputy Strickland’s left began rapidly shouting
18   something like “Hey! Hey! Hey! Hey! Hey! [unintelligible] Please, please, please.” Exh. 1(c) at
19   0:12-17; Exh. 1(a) at 1:09-1:13. While this person was shouting in Deputy Strickland’s ear and
20   grabbing him, Mr. Ujiri said something unintelligible and then something to the effect that he was
21   “president of the Raptors.” But, despite the AES official and Deputy Strickland’s extensive efforts
22   to persuade him to stop and permit inspection of his credentials, and Deputy Strickland even using
23   profanity to underscore the situation’s gravity, he still did not stop or permit inspection by either
24   Deputy Strickland or the AES official. He instead only inexplicably flashed his (invalid) credential

25
     3
       Though not appropriately factored into this motion’s disposition, it is of interest that the NBA
26   specifically advised security staff to be alert to persons impersonating others and using false
27
     credentials to access secured areas, as it has experienced such problems previously. But this does
     underscore that, as a matter of judicial experience and common sense, wearing a fancy suit does
28   not indicate that a person’s intentions are innocent or that he necessarily has the right to access
     secure areas despite lacking or displaying proper credentials.

     Strickland, et al., v. Ujiri, et al..                                        Case No. 20-cv-000981-YGR
     Deputy Strickland’s Reply Re Mot. To Dismiss     5
              Case 4:20-cv-00981-YGR Document 50 Filed 10/26/20 Page 10 of 20




 1   at the unknown individual – and again tried to barge past while the unknown individual pulled
 2   Deputy Strickland backward. Exh. 1(a) at 1:11-1:13. Mr. Ujiri thus gave Deputy Strickland no
 3   opportunity to process or confer about his unsubstantiated claim and, more importantly, no
 4   opportunity for him or the AES official to check credentials. See id.4 Mr. Ujiri’s insistence that he
 5   was “not actively resisting” security efforts thus again clashes with the videos. See id. With Mr.
 6   Ujiri thus demonstrating repeated and persistent noncompliance, and due to the unabated risks
 7   accompanying an unauthorized security breach as Mr. Ujiri continued to try to circumvent the
 8   security checkpoint, Deputy Strickland pushed Mr. Ujiri again. Exh. 1(a) at 1:12. In so doing, he
 9   again used the least amount of force practicable, an open-handed push to the chest. Like the first,
10   the second push was calculated to cause no injury and thus caused none. Id.; Opp, 9:9-11. Mr. Ujiri
11   argues he again “flew back several feet” (Opp., 15:27-28) but the video confirms he took only 1-2
12   steps backward without any “flying.” Exh. 1(a) at 1:13.
13           Consequently, the facts evident from the counterclaims and exhibits, and inferences
14   permissibly deducible therefrom, confirm the absence of any plausible notion of unconstitutional
15   force. On the one hand, we have “the paramount governmental interest in ensuring public safety,”
16   along with interests in protecting property rights. See Scott v. Harris, 550 U.S. 372, 383 (2007);
17   Natl. Treasury Emps. Union v. Von Raab, 489 U.S. 656, 677 (1989) (recognizing “compelling
18   interests in…public safety”). On the other, we have the use of the least amount of force practicable
19   to achieve those compelling aims. Cf. Graham, 490 U.S. 386, 396 (investigatory stops include
20

21

22

23   4
       Mr. Ujiri repeatedly urges the Court to consider an exhibit to an unrelated filing containing
     statements by an NBA security official. Because the statements are not part of the counterclaims or
24
     exhibits thereto, they are not appropriately considered now. But the responses only further confirm
25   Deputy Strickland’s reasonableness, because they confirm that security personnel were specifically
     instructed that “only people with the orange armband…[were to] be allowed onto the court.”
26   ECF-Doc. 44 at p. 9 (emphasis added). Thus, even if Deputy Strickland had known Mr. Ujiri had
27
     been a team president, that would not mean that Mr. Ujiri (who wore no armband) was allowed
     onto the court. It also would not necessarily mean that Mr. Ujiri not recently been fired and
28   become a disgruntled ex-employee and/or that the NBA had not recently revoked his authorization
     and/or credentials for post-game floor access for other security reasons.

     Strickland, et al., v. Ujiri, et al..                                      Case No. 20-cv-000981-YGR
     Deputy Strickland’s Reply Re Mot. To Dismiss   6
              Case 4:20-cv-00981-YGR Document 50 Filed 10/26/20 Page 11 of 20




 1   right to use at least some force); Fontana v. Haskin, 262 F.3d. 871, 880 (9th Cir. 2001)
 2   (recognizing de minimis force is not unconstitutional).5
 3
     B.      Facts Not Alleged And Theoretical Factual Disputes Do Not Preclude Granting Qualified
 4           Immunity On A Motion To Dismiss

 5           Though qualified immunity should be decided “at the earliest possible stage in litigation”
 6   (Morales v. Fry, 873 F.3d 817, 822 (9th Cir. 2017)), Mr. Ujiri urges the court to postpone the
 7   analysis until trial. To that end, he argues force’s reasonableness is “ordinarily a fact question for
 8   the jury.” Opp., 8:7-8, 13:18-19. However, though assessing officers’ reasonableness is typically
 9   fact-intensive, “this does not erase the basic requirement that Plaintiffs must plead sufficient facts
10   to state a facially plausible claim.” See Ferguson v. Cal. Dept. of Justice, Case No. 16-cv-06627-
11   HSG, 2017 WL 2851195, at *4 (N.D. Cal. July 4, 2017) (emphasis added).
12           Moreover, Mr. Ujiri exhibits create an unusual, if not unprecedented, situation in which we
13   can consider video in the context of a motion to dismiss. And, as illustrated above, the video
14   confirms the implausibility of the notion of unconstitutional force, and thereby forecloses an
15   interpretation of the facts that would prevent dismissal. See Roth, 942 F.2d at n. 1; cf. Scott v.
16   Harris, 550 U.S. 372 (2007) (concluding lower court erred in failing to find no unreasonable force
17   at summary judgment stage by construing facts in the plaintiff’s favor rather than “in the light
18   depicted by the videotape.”) With the hopes of avoiding dismissal, or perhaps of obtaining leave to
19   amend, Mr. Ujiri argues that there are “acts to which qualified immunity may not apply” because a
20

21   5
       The reasonableness calculus’s outcome becomes even more glaringly obvious when we consider
22   that – unlike the reader, who can with the added benefit of hindsight closely scrutinize the three
     video exhibits repeatedly for hours, including via freeze-framing and slow motion – Deputy
23   Strickland had no such luxury. He had only a few seconds to analyze the need for and amount of
     force warranted, including amid the escalating and uncertain chaos that included a noncompliant
24
     individual repeatedly trying to barge past him without showing credentials and another unknown
25   man repeatedly shouting at him, grabbing him, and pulling him backward. See Exh. 1(a) at 1:06, et
     seq.; Exh. 1(c) at 0:06, et seq. Though Mr. Ujiri pointedly avoids addressing this factor, it is one
26   we “must” consider. Graham, 490 U.S. at 396-397 (“[A]ll determinations of unreasonable force
27
     must embody allowance for the fact that police officers are often forced to make split-second
     judgments – in circumstances that are tense, uncertain, and rapidly evolving – about the amount of
28   force that is necessary in a particular situation.”) (Emphasis added).


     Strickland, et al., v. Ujiri, et al..                                      Case No. 20-cv-000981-YGR
     Deputy Strickland’s Reply Re Mot. To Dismiss    7
              Case 4:20-cv-00981-YGR Document 50 Filed 10/26/20 Page 12 of 20




 1   trier of fact ostensibly could find unreasonableness. Opp., 7:13-27. But, as is illustrated above and
 2   further below, he has not offered “facts” that would plausibly support that notion.
 3           To attempt to contort his implausible notion of unconstitutional force into a plausible one,
 4   Mr. Ujiri next argues Deputy Strickland was “under the specific instruction” to allow people onto
 5   the court without proper credentials if not doing so would result in any “security confrontation.”
 6   Opp., 12:25-13:2, citing ECF-Doc. 44 at p. 9. But Mr. Ujiri’s implicitly proposed inference that a
 7   reasonable deputy would have known this and concluded any use of force was unconstitutional is
 8   unreasonable and thus impermissible for numerous reasons.
 9           First, the purportedly “specific instruction” was not an “instruction.” It instead was what an
10   NBA security official (Mr. Pickett) claimed had been said during security briefings regarding
11   “what the NBA would prefer.” ECF-Doc. 44 at p. 9 (emphasis added). Second, Mr. Pickett
12   represented that the “preference” was to apply only during “the trophy presentation, which would
13   be broadcast live” (see id.) – whereas the Mr. Ujiri’s attempts to circumvent security preceded the
14   trophy presentation. See Exh. 1(a). Third, no facts suggest Deputy Strickland knew about the
15   “preference.” Fourth, NBA “preferences” do not confine peace officer’s efforts to enforce the law
16   or to promote public safety. Fifth, as mentioned previously, the exhibit Mr. Ujiri attempts to
17   incorporate via his Opposition is not appropriately considered.6 The purported instruction thus
18   cannot preclude dismissal or even legitimize amendment for several reasons, though amendment
19   would be improper due to the videos and the lack of clearly established law regardless.
20           Mr. Ujiri proposes that unspecified other questions about other unspecified “instructions”
21   that Deputy Strickland may have “fail[ed] to follow” or unspecified aspects of his “training” or
22   other unspecified things that Deputy Strickland might have known might somehow tilt the
23   reasonableness calculus in his favor. Opp., 13:13. However, he does not allege any such “facts” in
24
     6
25     See Schneider v. Cal. Dept. of Corr., 151 F.3d 1194, 1197 n. 1 (9th Cir. 1998) (“In determining
     the propriety of a Rule 12(b)(6), a court may not look beyond the complaint to…[any] opposition
26   to a defendant’s motion to dismiss.”). And, again, the exhibit would only further confirm Mr.
27
     Ujiri’s claim’s untenability, by confirming that “only people with the orange armband…[were to]
     be allowed onto the court.” ECF-Doc. 44 at p. 9 (emphasis added). No exceptions were provided
28   for people claiming to be team presidents. See id.


     Strickland, et al., v. Ujiri, et al..                                       Case No. 20-cv-000981-YGR
     Deputy Strickland’s Reply Re Mot. To Dismiss    8
              Case 4:20-cv-00981-YGR Document 50 Filed 10/26/20 Page 13 of 20




 1   his counterclaims so they necessarily do not aid his notion of plausibility. They also do not aid his
 2   implicit request for amendment since he does not identify any such facts or offer any theoretical
 3   explanation as to how they supposedly might enable him to avoid qualified immunity, under either
 4   prong of the analysis. His best argument along these lines is that a trier of fact could conclude that
 5   it was unreasonable to believe Mr. Ujiri heard Deputy Strickland’s repeated instructions. Opp.,
 6   13:6. However, this does not appear plausible from the videos. And, regardless, the point is moot
 7   since, under any plausible factual interpretation, other reasonable deputies also would have known
 8   that Mr. Ujiri was not showing credentials, and had forcefully brushed away Deputy Strickland’s
 9   hand when he was trying to gently redirect Mr. Ujiri back to the AES official.7 Mr. Ujiri’s musings
10   about facts unalleged thus could not preclude qualified immunity’s dispositive effect based on
11   either its first or second prongs. Cf. Scott v. Cty. of San Bernardino, 903 F.3d 943, 948 (9th Cir.
12   2018) (“[B]oth prongs must be satisfied…to overcome a qualified immunity defense.”).
13
     C.      Mr. Ujiri Has Not Met His Burden Of Showing That Every Single Reasonable Deputy
14           Would Have Known “Beyond Debate” That “Any” Use Of Force Was Unconstitutional

15           Mr. Ujiri concedes he cannot meet his burden of identifying preexisting controlling
16   authority in which an officer in essentially the same circumstances was deemed to have acted
17   unconstitutionally. See Opp., 16:15-16. He nonetheless proposes that the general rule that the use
18   of “any” force is unconstitutional if no force is needed suffices. Id. at 16:15-18. He is mistaken.
19           Courts understandably have recognized that “gratuitous and completely unnecessary acts of
20   violence” violate the Fourth Amendment. Fontana, 262 F.3d at 860. However, that general rule
21   can place the unconstitutionality of particular force beyond debate only in “rare” and “obvious”
22   circumstances. See D.C. v. Wesby, 138 S.Ct. 577, 590 (2018).8 And this is not one of them.
23
     7
       And, of course, they also would have known that Mr. Ujiri disregarded Deputy Strickland
24
     pointing to the AES official, disregarded the AES official’s request to check his credentials, and
25   continued to barge past even when the AES official and Deputy Strickland tried to step in front of
     him to halt his progress toward the court. Exh. 1(a) at 1:06-1:07; Exh. 1(c) at 0:08-0:10.
26
     8
27
       In connection with his argument on this point, Mr. Ujiri cites Santos v. Gates, 287 F.3d 846, 853
     (9th Cir. 2002) for the notion that only in “rare” cases does qualified immunity apply before trial.
28   Opp., 16:21-23. But Santos is wholly uninstructive because, among other things, it involved “only
     [a] pure excessive force issue and not a qualified immunity claim.”) (Emphasis added).

     Strickland, et al., v. Ujiri, et al..                                       Case No. 20-cv-000981-YGR
     Deputy Strickland’s Reply Re Mot. To Dismiss    9
              Case 4:20-cv-00981-YGR Document 50 Filed 10/26/20 Page 14 of 20




 1           The rationale underlying the “rare” and “obvious” exception is that certain conduct is so
 2   obviously egregious and unconstitutional that every single reasonable officer would recognize it as
 3   such even though no precedent addressed the specific conduct previously. See Motley v. Parks, 432
 4   F.3d 1072, 1089 (9th Cir. 2005) (“the qualified immunity defense will not succeed merely because
 5   the alleged behavior is so egregious that no previous case has found liability under those
 6   circumstances”) (citing McDonald v. Haskins, 966 F.2d 292, 295 (7th Cir. 1992)). Thus, in Motley,
 7   a case on which Mr. Ujiri relies, the court recognized that, despite the absence of prior precedent
 8   on point, “[a]ny reasonable officer should have known that holding an infant at gunpoint
 9   constituted excessive force.” Motley, 432 F3d at 1089 (emphasis added).9
10           By contrast, the “rare” and “obvious” exception is inapplicable here because the general
11   prohibition against “gratuitous and completely unnecessary violence” would not have alerted
12   “every” other reasonable deputy in the circumstances that the use of any force (ostensibly) was
13   unconstitutional. Cf. Graham, 490 U.S. 386, 396 (“[T]he right to make an… investigatory stop
14   necessarily carries with it the right to use some degree of physical coercion…to effect it.”) It also
15   would not have alerted every other reasonable deputy that the two non-injurious pushes at issue
16   were anything other than de minimis. Cf. Fontana, 262 F. 3d at 880 (explaining de minimis bodily
17   intrusions are “constitutionally reasonable”). Further, Deputy Strickland’s two non-injurious
18   pushes do not remotely resemble the cases of “egregious” conduct where the “rare” and “obvious”
19   exception has been deemed applicable. Cf. Motley, 432 F3d at 1089; Fontana, 262 F.3d. at 882 n.
20   8; U.S. v. Lanier, 520 U.S. 259, 271 (1997) (recognizing qualified immunity would not apply
21   despite absence or prior case on point to “welfare officials…selling foster children into slavery”).
22           Because the ostensible unconstitutionality of the specific use of force at issue does not
23   “follow immediately” from the general prohibition against gratuitous violence, and the general
24
     9
25     The Fontana case on which Mr. Ujirii also relies did not address qualified immunity. Fontana,
     262 F.3d. at 882 n. 8 (“neither of the parties briefed [qualified immunity so]…we do not address it
26   here….”) But it, unsurprisingly, shared its view in dicta that every reasonable officer would know
27
     without specific judicial confirmation that purposeful sexual predation including harassment and
     inappropriate sexual touching of a helpless, scared and handcuffed detainee who had just been in
28   an accident was constitutionally impermissible. Id.


     Strickland, et al., v. Ujiri, et al..                                      Case No. 20-cv-000981-YGR
     Deputy Strickland’s Reply Re Mot. To Dismiss   10
              Case 4:20-cv-00981-YGR Document 50 Filed 10/26/20 Page 15 of 20




 1   prohibition did not place “beyond debate” that the use of any force was unconstitutional, the
 2   inquiry ends. See, e.g., Mullenix v. Luna, 577 U.S. __, 136 S. Ct. 305, 308, 311 (2015).
 3
               III. Mr. Ujiri’s Attempts To Salvage His State Law Counterclaims Rely On
 4                               Mischaracterizations Of Governing Law

 5           To state a California law counterclaim, Mr. Ujiri was required to “allege facts
 6   demonstrating or excusing compliance with the claim presentation requirement.” State v. Sup.
 7   Court (Bodde), 32 Cal.App.4th 1234, 1241 (2004). Mr. Ujiri did not and cannot do so.
 8   A.      That Deputy Strickland Initiated This Lawsuit Does Not Exempt Mr. Ujiri From
 9
             Compliance With The Claims Presentation Statues

10           Mr. Ujiri’s primary argument is that counterclaimants can sue “a public entity plaintiff”
11   without submitted a tort claim beforehand if their counterclaims arises from “same transaction that
12   forms the basis of the public entity’s complaint.” Opp., 18:11-12, citing People ex rel. Dept. of
13   Parks and Rec. v. West–A–Rama, Inc., 35 Cal.App.3d 786, 794 (1973). West-A-Rama was a case
14   initiated by the State in which the defendant asserted a cross-claim based on the same contract on
15   which the State based its claims. The court exempted the defendant/cross-complainant from the
16   claims presentation statutes because: (1) it recognized the claims statutes’ purpose is to permit
17   public entities “to investigate promptly and to have an opportunity to settle without litigation,”10
18   (2) it assumed the State had “made a full investigation of the respective rights and duties of the
19   parties before initiating…suit on the [contract]” and “ha[d] already made the decision that the
20   claim should not be settled, since [it] decided to litigate,” and (3) it thus concluded “the purposes
21   of the claims statutes [were] satisfied.” Id. at 794. West-A-Rama thus is inapplicable here because
22

23

24
     10
25       See also City of Stockton v. Sup. Ct., 42 Cal.4th 730, 738 (2007) (“The purpose of the claims
     statutes is not to prevent surprise, but to provide the public entity sufficient information to enable it
26   to adequately investigate claims and to settle them, if appropriate, without the expense of
27
     litigation.”); Barkley v. City of Blue Lake, 47 Cal.App.4th 309, 316 (1996) (explaining that, by
     requiring timely notice, the claims statutes also give public entities the opportunity to investigate
28   while evidence is fresh and consider the fiscal implications of potential liability).


     Strickland, et al., v. Ujiri, et al..                                         Case No. 20-cv-000981-YGR
     Deputy Strickland’s Reply Re Mot. To Dismiss     11
              Case 4:20-cv-00981-YGR Document 50 Filed 10/26/20 Page 16 of 20




 1   it is limited to: (1) “contract” actions11 (2) initiated by “a public entity” (not a public employee) (3)
 2   when, unlike here, the claims statutes’ purposes are satisfied. Id.12
 3           Krainock established that a similar exception potentially could apply in tort actions, but
 4   only when: (1) the case is “initiated by the public entity,” (2) the cross-complaint does “not
 5   introduce an unrelated claim,” and (3) it asserts no “claims for affirmative relief.” Krainock, 216
 6   Cal.App.3d at 1477-78.13 The Krainock exception thus does not support Mr. Ujiri’s exemption
 7   from the claims statutes for three reasons:
 8           1. Alameda County did not initiate this lawsuit. Its employee did.14 ECF Doc. 1.
 9           2. Mr. Ujiri introduces an unrelated counterclaim – one based on Deputy Strickland’s
10               purported use of excessive force, rather than Mr. Ujiri’s assault. ECF Doc. 43.
11           3. Mr. Ujiri does not assert a purely defensive claim. He instead seeks affirmative relief –
12               nominal and punitive damages. Id.
13           Mr. Ujiri offers a related argument to the effect that the claims statutes’ “spirit and purpose
14   have clearly been fulfilled” because the County’s sheriff’s office investigated his assault on Deputy
15   Strickland soon after it occurred. Opp., 19:5, et seq. But this argument is untenable because it
16   disregards the Krainock prerequisites. Further, neither the sheriff’s office’s awareness of the
17
     11
       See Krainock v. Sup. Ct., 216 Cal.App.3d 1473, 1478 (1990) (noting the apparent “limitation” of
18
     West-A-Rama to “actions based on contract”); id. at 1477 n. 3 (explaining “West-A-Rama…did not
19   apply its reasoning to tort actions”) (emphasis added).

20   12
       Mr. Ujiri cites two other contract cases initiated by a public entities in which the West-A-Rama
     exception was reiterated. For the same reasons as West-A-Rama, they are inapplicable.
21

22
     13
        See also City of Stockton, 42 Cal.4th 730 (reiterating Krainock’s lesson that “a purely defensive
     cross-complaint [can be] asserted against a public entity despite the defendant’s noncompliance
23   with the claims act, when (1) the public entity initiated the litigation between it and the cross-
     complainant; (2) the cross-complaint arises from the same transaction or event on which the
24
     entity’s claim is based; and (3) the cross-complaint asserts only defensive matter, without seeking
25   affirmative relief.”)

26   14
        Mr. Ujiri insists “courts in this state have found it ‘manifestly unjust’ to permit a public
27
     employee to throw the first stones” (i.e., sue first) and and then assert a “procedural…immunity
     [sic]” like that Deputy Strickland asserts. Opp., 2:3-6 (emphasis added). However, no California
28   courts actually have so “found.” Mr. Ujiri thus identifies none. See id.


     Strickland, et al., v. Ujiri, et al..                                         Case No. 20-cv-000981-YGR
     Deputy Strickland’s Reply Re Mot. To Dismiss     12
              Case 4:20-cv-00981-YGR Document 50 Filed 10/26/20 Page 17 of 20




 1   incident nor Deputy Strickland’s suit satisfied the claims statues’ aims: (1) they did not give the
 2   County an opportunity to promptly investigate the notion that Deputy Strickland (rather than Mr.
 3   Ujiri) used improper force, (2) did not give the County an opportunity to settle the counterclaims
 4   “if appropriate without the expense of litigation,” and (3) did not give the County an opportunity to
 5   take into account the fiscal implications of potential liability. Cf. City of Stockton, 42 Cal.4th at
 6   738. Further, “[i]t is well-settled that claims statutes must be satisfied even in face of the public
 7   entity's actual knowledge of the circumstances surrounding the claim.” Big Oak Flat-Groveland
 8   U.S.D. v. Sup. Ct., 21 Cal.App.5th 403, 413 (2018) (emphasis added).15
 9   B.      The “Substantial Compliance” Doctrine Is Inapplicable
10           Mr. Ujiri also proposes that the “substantial compliance” doctrine excuses his
11   noncompliance. Opp., 17:8-17. But it does not because it presupposes that a claimant attempted to
12   comply but failed to do so in some technical manner that did not prevent the pertinent public
13   officials from receiving the requisite notice. Johnson v. City of Los Angeles, 134 Cal.App.2d 600
14   (1955); Stromberg, Inc. v. Los Angeles Flood Control Dist., 270 Cal.App.2d 759, 776 (1969)
15   (“The doctrine of substantial compliance cannot be predicated on a complete failure to comply
16   with the mandates of the claims statute.”) Further, when, as here, “there is a complete failure to
17   serve any responsible officer of the entity [in this case the Clerk of the Board of Supervisors], the
18   doctrine does not apply.” Olson v. Manhattan Beach U.S.D., 17 Cal. App. 5th 1052, 1060 (2017).
19   C.      No Basis For “Estoppel” Exists
20           Mr. Ujiri also argues estoppel, insisting it was “thinly veiled…gamesmanship” for Deputy
21   Strickland not to raise the defense sooner, including (somehow) in the months before this lawsuit
22   was filed. Opp., 1:25-2:2. He complains that the issue was not raised in opposition to his leave to
23   amend, and insists that Deputy Strickland “intentionally” waited to assert the defense until after the
24   deadline for tort claim submission had passed. Id. at 17:18-22, 21:5-10.
25
     15
        Mr. Ujiri also repeatedly mischaracterizes the issue as being whether Mr. Ujiri provided notice
26   of his counterclaims to Deputy Strickland personally (rather than the County). See, e.g., Opp., 1:3-
27
     5 (“Strickland…claims Mr. Ujiri [sic] should be barred for failing to notify him within six months
     of the encounter.”) (emphasis added); id. at 1:20-22. Deputy Strickland had no idea that Mr. Ujiri
28   planned to sue until just recently. But notice to Deputy Strickland would not excuse Mr. Ujiri’s
     noncompliance regardless. Krainock, 216 Cal.App.3d at 1477-78.

     Strickland, et al., v. Ujiri, et al..                                      Case No. 20-cv-000981-YGR
     Deputy Strickland’s Reply Re Mot. To Dismiss   13
              Case 4:20-cv-00981-YGR Document 50 Filed 10/26/20 Page 18 of 20




 1           Deputy Strickland did not assert the defense sooner because he did receive even imputed
 2   notice of Mr. Ujiri’s noncompliance until his County-retained attorney obtained such information
 3   last month, after Mr. Ujiri had obtained leave to amend. But the defense’s timing is irrelevant.
 4   Compliance is an element of the counterclaims, rather than an affirmative defense, so it can be first
 5   asserted even during trial. See, e.g., DiCampli-Mintz v. County of Santa Clara, 55 Cal.4th 983, 990
 6   (2012). The notion of delay also is irrelevant because Mr. Ujiri identifies no actual or proposed
 7   factual allegations suggesting Deputy Strickland or any other County employee engaged in any
 8   sort of unconscionable conduct that unfairly deterred the submission of a tort claim.16
 9   D.      Mr. Ujiri’s Arguments That The Counterclaims Are Not For “Money Or Damages,” And
             Related Arguments Are Legally Untenable
10

11           Mr. Ujiri argues the claims statutes do not apply because he seeks only nominal and
12   punitive damages, rather than the “customarily recoverable” general or special damages. Opp.,
13   19:20-20:4. His argument is untenable because, except in specifically delineated circumstances
14   inapplicable here, the claims presentation requirement applies to “all claims for money or
15   damages.” Govt. Code §905 (emphasis added); see also Govt. Code §§945.5, 950.2. To reinterpret
16   this unambiguous statutory language as meaning the claims presentation requirement applies to
17   “all claims for money or damages – except those for nominal or punitive damages” would violate
18   fundamental principles of statutory interpretation.17
19           Further, tacitly conceding his state law counterclaims actually are claims for “money or
20   damages,” Mr. Ujiri proposes to amend them such that they “do not seek monetary damages, and
21
     16
22      Cf. Ortega v. Pajaro Valley Unified School Dist., 64 Cal. App. 4th 1023, 1048-49 (1998); Munoz
     v. State, 33 Cal.App.4th 1767, 1786 (1995) (finding no estoppel when State failed to prove
23   requested records that might have aided malpractice claim investigation); Petersen v. Vallejo, 259
     Cal.App.2d 757 (1968) (finding no estoppel absent reliance on entity conduct); Stromberg, Inc.,
24
     270 Cal.App.2d at 776 (“defendant had no duty to plead noncompliance with the statute or to tell
25   plaintiff to file a claim”).

26   17
        See, e.g., Nat. Assn. of Mfrs. v. Dept of Defense, 138 S. Ct. 617, 631 (2018) (when statutory text
27
     is unambiguous, the inquiry ends). Thus, the functionally identical argument that “money or
     damages” does not include “incidental damages” has been expressly rejected. TrafficSchoolOnline,
28   Inc. v. Clarke, 112 Cal.App.4th 736, 742 (2003).


     Strickland, et al., v. Ujiri, et al..                                      Case No. 20-cv-000981-YGR
     Deputy Strickland’s Reply Re Mot. To Dismiss   14
              Case 4:20-cv-00981-YGR Document 50 Filed 10/26/20 Page 19 of 20




 1   therefore not within the gambit [sic] of the Act.” Opp., 20:14-17. But such an amendment would
 2   not enable Mr. Ujiri to avoid his noncompliance’s dispositive effect due to mootness and the lack
 3   of a justiciable controversy. Cf. Feldman v. Boman, 518 F.3d 637, 642 (9th Cir. 2008).
 4           Mr. Ujiri argues public entities are immune to punitive damages. Opp., 3:3-5. But this is
 5   irrelevant. He argues whether punitive damages can be recovered and whether Deputy Ujiri was
 6   acting within the scope of his duties are issues that cannot be resolved on the pleadings. Id. at 20:5-
 7   8, citing Austin v. Regents of Univ. of Cal., 89 Cal.App.3d 354 (1979). But in Austin, the court only
 8   concluded: (1) that punitive damages were properly stricken as to UC Regents due to Government
 9   Code §818, and (2) that the plaintiff should be permitted to amend to augment allegations
10   supporting punitive damages against a physician. See id. at 358-59. Austin thus did not address
11   noncompliance with the claims presentation requirements or any course and scope issue. Further,
12   Mr. Ujiri neither cites nor offers any factual allegations that would support his false and unalleged
13   notion that Deputy Strickland was not acting as a County deputy. Cf. Counterclaims, ¶55;18
14   Twombly, 550 U.S. at n. 8 (“It is [improper] to assume that [a claimant] can prove facts that it has
15   not alleged….”) Mr. Ujiri also argues that the claims presentation requirements do not apply to his
16   Fourth Amendment claim. Opp., 20:8-12. But this is undisputed and irrelevant.
17                                                  IV. Conclusion
18           Largely by including video exhibits, Mr. Ujiri confirmed that his notion of unconstitutional
19   force is not plausible. For the same reason, and through his admission that no prior controlling law
20   on point exists, he confirms that the alleged unconstitutionality of the force was not “beyond
21   debate.” For both reasons, he also confirms that qualified immunity’s dispositive effect is
22   unavoidable, such that amendment should be disallowed.
23           Mr. Ujiri’s admission that he did not submit a tort claim and his inability to identify any
24   potentially viable excuse for noncompliance likewise necessitates dismissal of his state law
25   counterclaims, and confirms amendment could not salvage them.
26           All counterclaims thus should be dismissed without leave to amend.
27   18
       Mr. Ujiri’s attorneys know that Deputy Strickland was acting within the scope of his duties as a
28   County deputy pursuant to an NBA-County contract. Rule 11 thus would preclude them from
     amending to offer any false contrary allegation.

     Strickland, et al., v. Ujiri, et al..                                       Case No. 20-cv-000981-YGR
     Deputy Strickland’s Reply Re Mot. To Dismiss       15
              Case 4:20-cv-00981-YGR Document 50 Filed 10/26/20 Page 20 of 20




 1   Respectfully submitted:
 2   Dated: October 26, 2020                        LAW OFFICES OF MATTHEW M. GRIGG
 3

 4                                                  /s/ Matthew M. Grigg
                                                    Matthew M. Grigg
 5
                                                    Co-Counsel for Counter-Defendant Alan Strickland
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



     Strickland, et al., v. Ujiri, et al..                                    Case No. 20-cv-000981-YGR
     Deputy Strickland’s Reply Re Mot. To Dismiss    16
